Citation Nr: 1505829	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-07 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.  He died in October 2007.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Board hearing in August 2014.  Unfortunately, due to apparent technical difficulties, a transcript of the hearing is unavailable.  The Board offered the appellant another opportunity to appear for a hearing; however, in October 2014 correspondence, she indicated that she wanted consideration of the case on the evidence of record, including a new medical evidence she submitted.


FINDINGS OF FACT

1.  The Veteran died in October 2007; the immediate cause of death was multiple blunt force trauma, which resulted from a motorcycle and train collision.

2.  The Veteran engaged in combat with the enemy.

3.  The Veteran's PTSD is related to combat service and contributed to the cause of his death.

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the Veteran had a posttraumatic stress disorder (PTSD) and depression disability related to his military service and that he had a pattern of risky behavior associated with his PTSD, which contributed to the cause of his death.

The Certificate of Death reflects that the Veteran's immediate cause of death in October 2007 was multiple blunt force trauma due to a motorcycle accident.  The reported manner of death indicated that the Veteran's motorcycle and a train had collided.  An accident report further detailed that the Veteran had been traveling at approximately 15 miles per hour when he was struck by the train.

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).
Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires medical evidence diagnosing the condition . . .; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

With regard to the Veteran's alleged stressors, his personnel records reflect that he served two tours in the Republic of Vietnam from May to October 1966 and from August 1967 to August 1968.  The combat history section of his personnel records confirm his participation in operations in the Chu Lai area, and his military occupational specialty was ammunition technician.  Affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran engaged in combat with the enemy.  See VAOPGCPREC 12-99 (the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b) applies to determinations of whether a Veteran engaged in combat with the enemy for purposes of 38 U.S.C. § 1154(b) in the same manner as it applies to any other determination material to resolution of a claim for VA benefits).  As his asserted stressors relate to and are consistent with the circumstances, conditions, or hardships of his combat service, and absent clear and convincing evidence to the contrary, the Board finds that the Veteran's reported stressors have been sufficiently corroborated.

Furthermore, in October 2014 correspondence, a licensed clinical psychologist from the same practice where the Veteran had received psychotherapy services opined that it was at least as likely as not that the Veteran suffered from PTSD caused by military service in combat in Vietnam.  The psychologist also opined that it was at least as likely as not that the Veteran's PTSD led to his risky behavior or directly contributed to his behavior, which resulted in his death.  The psychologist indicated that she had based her opinion on a review of treatment records provided by the appellant and by interviewing the Veteran's mental health treatment providers. 

With resolution of reasonable doubt in the appellant's favor, the Board concludes based on the foregoing evidence that the competent and persuasive evidence of record establishes that the Veteran had a PTSD disability as a result of his service in Vietnam and that his PTSD contributed to the cause of his death.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.304(f)(3) (2014).  Accordingly, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


